USCA11 Case: 22-10284      Date Filed: 07/18/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 22-10284
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LARRY DEAN BURNS,
a.k.a. BOBBY BURNS,
a.k.a. LARRY LEE,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 1:95-cr-01005-AW-GRJ-1
                   ____________________
USCA11 Case: 22-10284        Date Filed: 07/18/2022    Page: 2 of 2




2                      Opinion of the Court               22-10284


Before JORDAN, ROSENBAUM, and BRASHER, Circuit Judges.
PER CURIAM:
       Gilbert A. Schaffnit, appointed counsel for Larry D. Burns in
his appeal of the revocation of his supervised release, has moved to
withdraw from further representation of the appellant and filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our
independent review of the entire record reveals that counsel’s as-
sessment of the relative merit of the appeal is correct. Because in-
dependent examination of the entire record reveals no arguable is-
sues of merit, counsel’s motion to withdraw is GRANTED, and
Burns’s revocation of supervised release and sentence are
AFFIRMED.